



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Jeanty, 2021 ONCA 395

DATE: 20210604

DOSSIER: C67595

Les juges Rouleau, Hoy et van
    Rensburg

ENTRE

Sa Majesté la Reine

Intimée

et

Mont-Louis Jr. Jeanty

Appelant

David Parry, pour lappelant

Nicolas de Montigny, pour lintimée

Date de laudience : le 1
    juin 2021 par visioconférence

Décision rendue séance tenante

En appel de la condamnation prononcée le
    23 novembre 2018 et de la peine imposée le 21 janvier 2019 par la juge Diane Lahaie
    de la Cour de justice de lOntario.

MOTIFS DE LA COUR

[1]

Lappelant a été reconnu coupable de voies de
    fait, omission de se conformer, possession de biens criminellement obtenus,
    méfait à légard dun bien, agression armée, avantage matériel provenant de la prestation
    de services sexuels et proxénétisme.

[2]

Il demande lautorisation dinterjeter appel contre
    la peine de 55 mois impos
ée
par
    la juge. Si lautorisation est accord
é
e, il interjette appel contre cette peine.

[3]

À
notre avis, lautorisation
    dinterjeter appel doit être accordée, mais lappel doit
ê
tre rejet
é
.

[4]

Le premier moyen dappel soulevé
par lappelant
est que la juge a mal interprété
    la preuve et a err
é
en
    concluant à lexistence dune strat
é
gie visant
à
amener,
à
persuader et
à
inciter la plaignante
à
retourner dans le domaine de prestation de
    services sexuels. La juge a conclu que ceci constituait un facteur aggravant
    pour les fins de la d
é
termination
    de la peine. Selon nous, il ny a pas eu erreur en lesp
è
ce.

[5]

La preuve démontrait que la plaignante avait
    cess
é
de travailler dans le
    domaine de lindustrie du sexe et sétait battue beaucoup pour en sortir. Lappelant
    savait que la plaignante était fermée à lidée dy retourner au début de leur
    relation, mais quelle était toutefois vulnérable. Lappelant a apaisé les
    craintes de la plaignante et la encouragée à retourner à lindustrie du sexe.
    La preuve appuie également la conclusion que lappelant exerçait un contrôle
    continu sur elle dans le cadre de la relation. La plaignante, victime de
    violence et de manipulation, était sous lemprise de laccus
é
. La conclusion que lappelant a exploité
    la vulnérabilité de la plaignante et la amen
é
à rendre des services sexuels moyennant rétribution est bien ancrée
    dans la preuve.

[6]

Nous rejetons aussi le deuxième moyen dappel. À
    notre avis, la peine nest pas manifestement déraisonnable. La juge a identifié
    les facteurs atténuants applicables, dont le fait que les événements se sont déroulés
    pendant une période très limitée, quil ne sagissait pas dune situation
    impliquant une jeune plaignante qui navait jamais travaillé dans le domaine
    auparavant et que les activités sexuelles ont rapporté moins de 1000 $. Par
    contre, elle a aussi reconnu quil sagissait dune cause de violence conjugale
    et que la plaignante a subie de blessures importantes. La juge sest bien référée
    à la fourchette de peines pour linfraction de proxénétisme décrite dans
R.
    v. Lopez
, 2018 ONSC 4749
,
    tout en notant que la grande majorité des facteurs aggravants discutés dans
Lopez
étaient absents dans ce dossier. Elle na pas confondu les facteurs pertinents lors
    dune condamnation sous larticle 279.01 du
Code criminel
, L.R.C.
    (1985), ch. C-46, dont lexploitation, et les facteurs pr
é
sents dans larticle 286.3(1).

[7]

La détermination de la peine est une t
â
che hautement individualisée. À la lumière
    du lourd casier judiciaire de lappelant, la juge a conclu quil y avait risque
    de récidive élevé. La juge a déterminé une peine juste et appropriée compte
    tenu des circonstances des infractions et de lappelant. Il n
y a pas de
    raison dintervenir en lespèce.

[8]

La demande dautorisation pour interjeter appel
    contre la peine est accord
é
e,
    mais lappel est rejet
é
.

« Paul Rouleau j.c.a. »

«
    Alexandra Hoy j.c.a. »

« K.
    van Rensburg j.c.a. »


